DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 4/05/2021, wherein claims 2, 4, 6 and 10 are cancelled and claims 1, 3, 5, 7-9 and 11-20 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman L. Sims on 4/08/2021.
The application has been amended as follows: 
In claim 1, the claim-ending period is replaced by a comma, followed by the phrase “wherein sheets formed of the composition have a matte appearance and exhibit a top gloss measured according to ISO 2813 with a 60o angle incidence of about 60 or less.”
In claim 9, the term “composition” in the first and last line is changed to “formulation”.
In claim 11, the phrase “A composition comprising a sheet” is replaced by “A sheet”.
In claims 12-15, the phrase “A composition” in the first line is replaced by “A sheet”.
The term “a copolymer” in the 3rd line of claim 12 and the 2nd line of claim 13 is 
Claims 19 and 20 are cancelled.
Allowable Subject Matter
Claims 1, 3, 5, 7-9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over US 2007/0299169 A1 to Ohira et al., which represents the closest prior art of record and which, as discussed in the last Office action, discloses a polycarbonate composition comprising a high aspect ratio CaSiO3 mineral such as wollastonite, and phosphate flame retardant and stabilizer that includes phosphoric acid. Ohira fails to teach a phosphorous acid salt. There is not an obvious reason for one skilled in the art to modify Ohira’s composition to arrive at the claimed composition because Ohira desires a composition that has good light reflection, implying a glossy finish, whereas the claimed composition forms a matte finish.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762